15‐3172‐bk                                                                                     
In re: Licata 
                                             
                                   UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
 
                                                      SUMMARY ORDER 
                                                                                       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                               
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 2nd day of September, two thousand sixteen. 
               
PRESENT:  JOHN M. WALKER, JR., 
              DENNY CHIN, 
              RAYMOND J. LOHIER, JR., 
                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
IN RE: JAMES J. LICATA, 
                                                      Debtor. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
JAMES J. LICATA, 
                                                      Debtor‐Appellant, 
 
                      v.                                                                   15‐3172‐bk 
                                                    
RICHARD M. COAN, Chapter 7 Trustee, RONALD I. 
CHORCHES, Chapter 7 Trustee,                                                               
                              Trustees‐Appellees, 
 
RECLAIMED HOLDINGS, LLC, 
                          Intervenor. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR DEBTOR‐APPELLANT:                     JOHN F. CARBERRY, Cummings & Lockwood 
                                          LLC, Stamford, Connecticut.  
 
FOR TRUSTEE‐APPELLEE                      TIMOTHY D. MILTENBERGER, Coan,  
RICHARD M. COAN:                          Lewendon, Gulliver & Miltenberger, LLC, 
                                          New Haven, Connecticut. 
 
FOR TRUSTEE‐APPELLEE                 DAVID T. AUSTIN, Law Offices of Ronald I. 
RONALD I. CHORCHES:                  Chorches, LLC, Wethersfield, Connecticut. 
 
           Appeal from the United States District Court for the District of 

Connecticut (Shea, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Debtor‐appellant James J. Licata appeals from the district courtʹs 

September 23, 2015 judgment dismissing his appeal from an order of the United States 

Bankruptcy Court for the District of Connecticut (Shiff, B.J.) entered October 9, 2014, 

approving the settlement of certain disputed claims.  The bankruptcy court found that 

Licata lacked standing to challenge the settlement because he failed to demonstrate a 

pecuniary interest in the estate.  On appeal, the district court held that the bankruptcy 

court’s findings were not clearly erroneous and that consequently Licata lacked 

standing to challenge the settlement.  We assume the partiesʹ familiarity with the 

underlying facts and procedural history. 

              Licata principally challenges the bankruptcy courtʹs conclusion that he 

lacked standing to oppose the bankruptcy settlement.  ʺThe rulings of a district court 



                                            ‐ 2 ‐ 
 
acting as an appellate court in a bankruptcy case are subject to plenary review.ʺ  In re 

Stoltz, 315 F.3d 80, 87 (2d Cir. 2002).  Consequently, we ʺindependently review[] the 

bankruptcy courtʹs factual findings for clear error and its legal conclusions de novo.ʺ  In 

re Quebecor World (USA) Inc., 719 F.3d 94, 97 (2d Cir. 2013).  

                        A Chapter 7 debtor has standing to object to a sale of the assets ʺonly if 

there could be a surplus after all creditorsʹ claims are paid.ʺ  In re 60 East 80th St. 

Equities, Inc., 218 F.3d 109, 115 (2d Cir. 2000).  To establish standing, the Chapter 7 

debtor has the burden of showing that there is at least a reasonable possibility of a 

surplus.  See id. at 115‐16.  A bankruptcy courtʹs finding that a reasonable possibility of a 

surplus does not exist is a finding of fact reviewed for clear error.  See id. at 116. 

                       The bankruptcy court found that Licata did not have standing because he 

failed to show that there was a reasonable possibility that there could be a surplus after 

the estate paid the $120 million in unsecured claims.1  Special App. at 29 (ʺThere is 

nothing in the record to suggest that the sale of the Assets will generate enough money 

to satisfy those claims.ʺ).  The bankruptcy court did not clearly err in finding that there 

was no reasonable possibility of a surplus.   

                       To prove a reasonable possibility of a surplus, Licata relied on a one‐page 

letter submitted to the bankruptcy court by a New Jersey real‐estate firm, which opined 
                                                 
                        1          The district court noted that there were $200 million in claims against the 
Licata estate to which no objection was made.  Whether it was $120 million or $200 million in 
claims, there were not enough assets to result in a surplus. 
 

                                                           ‐ 3 ‐ 
 
that the disputed assets had a value in excess of $1 billion.  This valuation, however, is 

belied by the actual, substantially lower offers for the same property spanning a period 

of many years.  Between 2006 and 2013, the bankruptcy court conducted auctions on 

three separate occasions to sell the assets.  The highest offer to be received as part of an 

option contract was $12.6 million.  And even this transaction did not close, as ultimately 

the purchaser did not exercise its option to purchase the assets.     

              We note also that the letter was not sworn to and that the record is silent 

as to the qualifications of the author to make such an assessment.  The bankruptcy court 

did not abuse its discretion in concluding that the letter ʺwas both vague and of 

insignificant probative value.ʺ  Special App. at 29.  Accordingly, the bankruptcy court 

did not err in holding that Licata lacked standing.    

              We have considered all of appellantʹs additional arguments and find them 

to be without merit.  For the reasons stated herein, the judgment of the district court is 

AFFIRMED. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 4 ‐